Title: Notes re John Randolph’s Attack on Louisiana Purchase, 17 September 1806
From: Jefferson, Thomas
To: 


                        
                            [11-17 Sep. 1806]
                        
                        had a most important bearing on our Spanish relations.’

                  ‘Monroe’s lre nothing to the purpose

                  pretends [provided] great effect on members H.R. and none on Senate

                  the note not true that our ministers had proposed to surrender compensa. for Span.

                  
                     opposition to it was evident from the face of the dispatches that our ministers in agreeing to establish the Colorado, exceeded the authority of their instrns. (the govmt of the US. claiming to the Rio bravo.) [note these papers were before the Senate & no other body]

                  the note, concerning antedating the treaty of Louisiana. false.

                  ‘Congress was privily required to take on itself all the odium of shrinking from the national honour & of delivering the public purse to the 1st. cutthroat that demanded it
doubl set of opns & principles, the one ostensible to go on the journals & before the public, the other efficient & the real motives to action.

                  ‘the commn. forebore to recommend offensive measures’

                  
                      they reported raising   thousand men. besides if it was proper for the commn to forbear recomndg offensive measures; was it not proper for the Exec. & legislature to forbear it?

                  
                     rejected by 72 to 58 of which 27 were federal
                  
                  that the purchase of the Floridas was in direct opposn. to the views of the Exec. as expressed in the Presid’s official communin’ [answ.] it was not in opposn. even to his public message, but in concert with his private official communin. not in opposn to private message, as he asserts

                  Varnum’s  disavowel.

                  The former approprn for Louisiana approvd by J.R. in the same words with that he now argues agst

                  backstairs comms. no man more of this than J.R

                        
                            
                        
                    